Case 2:18-bk-20151-ER              Doc 3783 Filed 12/09/19 Entered 12/09/19 07:56:02                            Desc
                                     Main Document Page 1 of 3




                                                                                   FILED & ENTERED

                                                                                          DEC 09 2019

                                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                     Central District of California
                                                                                     BY gonzalez DEPUTY CLERK




                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                        LOS ANGELES DIVISION

 In re: Verity Health System of California, Inc., et al.,
                                                            Lead Case No.:      2:18-bk-20151-ER
                     Debtors and Debtors in Possession.     Chapter:            11
 ☒Affects All Debtors

 ☐ Affects Verity Health System of California, Inc.         Jointly Administered With:
 ☐ Affects O’Connor Hospital                                 Case No. 2:18-bk-20162-ER;
 ☐ Affects Saint Louise Regional Hospital                    Case No. 2:18-bk-20163-ER;
 ☐ Affects St. Francis Medical Center                        Case No. 2:18-bk-20164-ER;
 ☐ Affects St. Vincent Medical Center                        Case No. 2:18-bk-20165-ER;
 ☐ Affects Seton Medical Center                              Case No. 2:18-bk-20167-ER;
 ☐ Affects O’Connor Hospital Foundation                      Case No. 2:18-bk-20168-ER;
 ☐ Affects Saint Louise Regional Hospital Foundation         Case No. 2:18-bk-20169-ER;
 ☐ Affects St. Francis Medical Center of Lynwood Medical     Case No. 2:18-bk-20171-ER;
   Foundation                                                Case No. 2:18-bk-20172-ER;
 ☐ Affects St. Vincent Foundation                            Case No. 2:18-bk-20173-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.                 Case No. 2:18-bk-20175-ER;
 ☐ Affects Seton Medical Center Foundation                   Case No. 2:18-bk-20176-ER;
 ☐ Affects Verity Business Services                          Case No. 2:18-bk-20178-ER;
 ☐ Affects Verity Medical Foundation                         Case No. 2:18-bk-20179-ER;
 ☐ Affects Verity Holdings, LLC                              Case No. 2:18-bk-20180-ER;
 ☐ Affects De Paul Ventures, LLC                             Case No. 2:18-bk-20181-ER;
 ☐ Affects De Paul Ventures - San Jose Dialysis, LLC        Chapter 11 Cases.

                      Debtors and Debtors in Possession.    MEMORANDUM OF DECISION DENYING
                                                            DEBTORS’ EMERGENCY MOTION FOR
                                                            ISSUANCE OF AN ORDER TO SHOW CAUSE
                                                            RE: CLOSING OF THE SGM SALE

                                                            [No hearing required pursuant to Federal Rule of Civil
                                                            Procedure 78(b) and Local Bankruptcy Rule 9013-
                                                            1(j)(3)]
Case 2:18-bk-20151-ER        Doc 3783 Filed 12/09/19 Entered 12/09/19 07:56:02                Desc
                               Main Document Page 2 of 3



    The Court has reviewed the Debtors’ Emergency Motion for (I) Issuance of an Order to
Show Cause Why Strategic Global Management, Inc. Failed to Close the Sale Transaction by
December 5, 2019; and (II) Entry of an Order Enforcing Prior Court Orders Requiring Strategic
Global Management, Inc. to Close the Sale Transaction by December 5, 2019 (the “Application
for OSC”) [Doc. No. 3373]. Pursuant to Federal Rule of Civil Procedure 78(b) and Local
Bankruptcy Rule 9013-1(j), this matter is suitable for disposition without oral argument. For the
reasons set forth below, the Application for OSC is DENIED.

I. Background
    On November 27, 2019, the Court issued a Memorandum of Decision Finding that SGM is
Obligated to Close the SGM Sale By No Later than December 5, 2019 (the “Closing
Memorandum”) [Doc. No. 3723] and an accompanying Order (1) Finding that SGM is
Obligated to Close the SGM Sale By No Later than December 5, 2019 and (2) Setting Continued
Hearing on Debtors’ Motion for Approval of Disclosure Statement (the “Closing Order”) [Doc.
No. 3724]. The Closing Order provided in relevant part: “Pursuant to § 1.3 of the APA, SGM is
obligated to close the SGM Sale by no later than December 5, 2019.” Closing Order at ¶ 1.
    SGM1 did not close the SGM Sale by December 5, 2019. The Debtors move for issuance of
an order requiring SGM’s principals, Chairman Kali Pradip Chaudhuri, MD, Chief Executive
Officer Peter Baranoff, and General Counsel William Thomas, to appear and testify as to (1)
why SGM did not close the SGM Sale by December 5, 2019 and (2) whether SGM has the
financial ability to close the SGM Sale. The Debtors further request issuance of an order finding
that: (1) SGM is in material breach of the APA by failing to close the SGM Sale on December 5,
2019, (2) the Debtors may retain SGM’s $30 million good-faith deposit, and (3) the Debtors may
proceed with alternative plans to dispose of the Hospitals.

II. Findings and Conclusions
    Requiring SGM’s representatives to testify as to SGM’s reasons for not closing the SGM
Sale would not increase the likelihood of the sale actually closing. By failing to close, SGM risks
the loss of its $30 million good-faith deposit as well as the possibility of damages for breach of
contract in an amount of up to $60 million.2 Being compelled to offer testimony will not
motivate SGM to close where the threat of the loss of up to $90 million has failed to accomplish
that end. In the future, the Debtors will have the opportunity to litigate the issues of whether
SGM has breached the APA and whether the Debtors are entitled to retain SGM’s good-faith
deposit. In the meantime, the Debtors’ efforts would be better spent ensuring the health and
safety of the patients at the affected Hospitals.
    The prompt closing of the SGM Sale would be in the best interests of all constituents in these
cases, and the Court remains hopeful that SGM will fulfill its obligation to close. However, the
estates’ precarious cash position requires that the Debtors have the ability to immediately explore
options for the alternative disposition of the Hospitals. The Court finds that any efforts
undertaken by the Debtors with respect to the alternative disposition of the Hospitals will not
violate the Debtors’ obligation under Article 12.1 of the APA to cooperate with SGM to

1
 Capitalized terms not defined herein have the meaning set forth in the Closing Memorandum.
2
 See APA at Art. 11.1 (“If Purchaser commits any material default under this Agreement, Sellers
shall have the right to sue for damages; provided, however that the amount of such damages shall
never exceed $60,000,000.00.”).
Case 2:18-bk-20151-ER         Doc 3783 Filed 12/09/19 Entered 12/09/19 07:56:02            Desc
                                Main Document Page 3 of 3



consummate the SGM Sale; nor shall any such efforts constitute a material default by the
Debtors under any other provision of the APA.
   The Court will enter an order consistent with this Memorandum of Decision.
                                              ###




     Date: December 9, 2019
